Adams, Judge,
delivered the opinion of the court.
The petition alleges that the defendant owes to plaintiff one hundred and sixty dollars for boarding and washing for defendant’s sister for thirty-two weeks, at five dollars per week, done and furnished at defendant’s request, the particulars of which are set forth in an account filed with the petition.
The answer is a general denial of the indebtedness, and a verdict and judgment were rendered for plaintiff.
The plaintiff gave evidence tending to prove his case as laid in the petition.
*181The defendant asked instructions to the effect, that unless the defendant’s contract for boarding and washing furnished by plaintiff was in writing he could not .recover. The refusal of these instructions is assigned for error.
This suit is founded upon an original contract made hy the defendant with the plaintiff. The contract was not to answer for his sister’s default, but it was an original undertaking to pay for board and washing to be furnished by the plaintiff to the sister of defendant. The statute of frauds does not apply to the case and there was no error in refusing the defendant’s instructions.
The instruction given for the plaintiff predicated on the defendant’s acknowledgment of indebtedness, might bave been properly refused; but I do not see that it prejudiced the rights of the defendant, and it is not sufficient cause for reversal. Upon the whole record the judgment seems to be for the right party.
Judgment affirmed.
The other Judges concur.